Citation Nr: 0409063	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to exposure to Agent Orange (herbicide).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The appellant served on active duty from  March 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

REMAND

In May 2003, the appellant's representative requested a 
"Travel Board" hearing at the local VA office.  Pursuant to 
38 C.F.R. § 20.700 (2003), a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 2002).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, this case is 
remanded for the following development:

The RO should make the necessary arrangements 
to schedule the appellant for a hearing at 
the RO.  The RO is also requested to inform 
the appellant of his hearing options of 
having a hearing before a member of the Board 
via video-conferencing or a Travel Board. 

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the case should then 
be returned to the Board, if in order, for further appellate 
consideration.  The purpose of this remand is to ensure due 
process of law.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



